 



Exhibit 10.1
SHARE PURCHASE AGREEMENT
AMONG
GLOBAL EMPLOYMENT SOLUTIONS, INC.
GLOBAL EMPLOYMENT HOLDINGS, INC.
AND
SHAREHOLDERS OF GLOBAL EMPLOYMENT SOLUTIONS, INC.



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I  
REPRESENTATIONS AND WARRANTIES OF HOLDINGS
    1          
 
          1.1    
Organization
    1          
 
          1.2    
Capital
    1          
 
          1.3    
Subsidiaries
    1          
 
          1.4    
Financial Statements
    1          
 
          1.5    
Absence of Changes
    2          
 
          1.6    
Absence of Undisclosed Liabilities
    2          
 
          1.7    
Tax Returns
    2          
 
          1.8    
Proprietary Rights
    2          
 
          1.9    
Compliance with Laws
    2          
 
          1.10    
Litigation
    2          
 
          1.11    
Authority
    2          
 
          1.12    
Ability to Carry Out Obligations
    2          
 
          1.13    
Assets
    3          
 
          1.14    
Material Contracts
    3          
 
        ARTICLE II  
REPRESENTATIONS AND WARRANTIES OF GLOBAL
    3          
 
          2.1    
Organization
    3          
 
          2.2    
Capital
    3          
 
          2.3    
Subsidiaries
    3          
 
          2.4    
Financial Statements
    3          
 
          2.5    
Absence of Changes
    4          
 
          2.6    
Absence of Undisclosed Liabilities
    4          
 
          2.7    
Tax Returns
    4          
 
          2.8    
Proprietary Rights
    4          
 
          2.9    
Compliance with Laws
    4          
 
          2.10    
Litigation
    4          
 
          2.11    
Authority
    4          
 
          2.12    
Ability to Carry Out Obligations
    4          
 
          2.13    
Assets
    4          
 
          2.14    
Material Contracts
    5  

-i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   ARTICLE III  
CONDITIONS PRECEDENT TO GLOBAL’S AND THE HOLDERS’ PERFORMANCE
    5          
 
          3.1    
Conditions
    5          
 
        ARTICLE IV  
CONDITIONS PRECEDENT TO HOLDINGS’ PERFORMANCE
    6          
 
          4.1    
Conditions
    6          
 
        ARTICLE V  
CLOSING
    7          
 
          5.1    
Closing
    7          
 
        ARTICLE VI  
COVENANTS SUBSEQUENT TO THE CLOSING DATE
    8          
 
          6.1    
Listing
    8          
 
          6.2    
Registration of Shares
    8          
 
        ARTICLE VII  
TERMINATION
    8          
 
          7.1    
Termination
    8          
 
          7.2    
Effect of Termination
    9          
 
        ARTICLE VIII  
MISCELLANEOUS
    9          
 
          8.1    
Captions and Headings
    9          
 
          8.2    
No Oral Change
    9          
 
          8.3    
Non-Waiver
    9          
 
          8.4    
Time of Essence
    9          
 
          8.5    
Entire Agreement
    9          
 
          8.6    
Choice of Law
    9          
 
          8.7    
Counterparts
    9          
 
          8.8    
Notices
    10          
 
          8.9    
Binding Effect
    10          
 
          8.10    
Mutual Cooperation
    10          
 
          8.11    
Expenses
    11          
 
          8.12    
Finders
    11          
 
          8.13    
Announcements
    11          
 
          8.14    
No Survival of Representations and Warranties
    11  

-ii-

 



--------------------------------------------------------------------------------



 



SHARE PURCHASE AGREEMENT
     SHARE PURCHASE AGREEMENT dated as of March 31, 2006 among GLOBAL EMPLOYMENT
SOLUTIONS, INC., a Colorado corporation (“Global”), GLOBAL EMPLOYMENT HOLDINGS,
INC., a Delaware corporation (“Holdings”), and the shareholders of Global
signatory hereto (the “Holders”).
     WHEREAS, Holdings wishes to acquire the outstanding preferred stock of
Global owned by the Holders on the terms set forth herein; and
     WHEREAS, Global desires to assist Holdings in so acquiring all of the
preferred stock of Global owned by the Holders; and
     WHEREAS, the Holders agree to sell their shares on the terms set forth
herein; and
     WHEREAS, the parties hereto intend that the transactions set forth herein
be treated as an exchange under §351 of the Internal Revenue Code of 1986, as
amended.
     NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties hereto agree as follows:
ARTICLE I
REPRESENTATIONS AND WARRANTIES OF HOLDINGS
     Holdings hereby represents and warrants to Global and the Holders that:
     1.1 Organization. Holdings is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
all necessary corporate powers to own its properties and to carry on its
business as now owned and operated by it.
     1.2 Capital. The authorized capital stock of Holdings consists of
(i) 75,000,000 authorized shares of $0.0001 par value common stock (“Holdings
Common Stock”), of which 180,927.835 shares are issued and outstanding,
(ii) 1,000,000 shares of Class A Common Stock, none of which are issued and
outstanding, (iii) 2,300,000 shares of Class B Common Stock, none of which are
issued and outstanding, and (iv) 10,000,000 shares of preferred stock, none of
which are issued and outstanding. All of the outstanding securities of Holdings
have been duly and validly issued, and are fully paid and nonassessable. There
are no outstanding subscriptions, options, rights, warrants, debentures,
instruments, convertible securities or other agreements or commitments
obligating Holdings to issue or to transfer from treasury any additional shares
of its capital stock of any class.
     1.3 Subsidiaries. Holdings does not own any interest in any other
enterprise.
     1.4 Financial Statements. The financial statements contained in Holdings’
Annual Report on Form 10-K for the fiscal year ended December 31, 2005 (the
“Holdings Financial

 



--------------------------------------------------------------------------------



 



Statements”) have been prepared in accordance with generally accepted accounting
principles and practices in the United States consistently followed by Holdings
throughout the periods indicated, and fairly present the financial position of
Holdings as of the dates of the balance sheets included in the Holdings
Financial Statements and the results of operations for the periods indicated.
     1.5 Absence of Changes. Since December 31, 2005 there has not been any
change in the financial condition or operations of Holdings, other than changes
in the ordinary course of business, which changes have not in the aggregate been
materially adverse.
     1.6 Absence of Undisclosed Liabilities. As of the date hereof, Holdings
does not have any material debt, liability or obligation of any nature, whether
accrued, absolute, contingent or otherwise, and whether due or to become due,
that is not reflected in the Holdings Financial Statements.
     1.7 Tax Returns. Holdings has filed all federal, state and local tax
returns required by law and has paid all taxes, assessments and penalties due
and payable. There are no present disputes as to taxes of any nature payable by
Holdings.
     1.8 Proprietary Rights. Holdings does not have any patents, trademarks,
service marks, trade names or copyrights.
     1.9 Compliance with Laws. Holdings has complied in all material respects
with, and is not in violation of, applicable federal, state or local statutes,
laws and regulations, including federal and state securities laws. Holdings has
filed on a timely basis all filings that would be required under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations thereunder, if Holdings had been required to make such filings under
the Exchange Act.
     1.10 Litigation. Holdings is not a defendant in any suit, action,
arbitration or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of Holdings, threatened
against or affecting Holdings or its business, assets or financial condition.
Holdings is not in default with respect to any order, writ, injunction or decree
of any federal, state, local or foreign court, department, agency or
instrumentality applicable to it. Holdings is not engaged in any material
litigation to recover monies due to it.
     1.11 Authority. The board of directors of Holdings has authorized the
execution of this Agreement and the consummation of the transactions
contemplated herein, and Holdings has full power and authority to execute,
deliver and perform this Agreement, and this Agreement is a legal, valid and
binding obligation of Holdings and is enforceable in accordance with its terms
and conditions. No action by Holdings shareholders is necessary to authorize
this Agreement or the transactions contemplated herein.
     1.12 Ability to Carry Out Obligations. The execution and delivery of this
Agreement by Holdings and the performance by Holdings of its obligations
hereunder in the time and manner contemplated will not cause, constitute or
conflict with or result in (i) any breach or

2



--------------------------------------------------------------------------------



 



violation of any of the provisions of or constitute a default under any license,
indenture, mortgage, instrument, article of incorporation, bylaw, or other
agreement or instrument to which Holdings is a party, or by which it may be
bound, nor will any consents or authorizations of any party other than those
hereto be required, (ii) an event that would permit any party to any agreement
or instrument to terminate it or to accelerate the maturity of any indebtedness
or other obligation of Holdings, or (iii) an event that would result in the
creation or imposition of any lien, charge or encumbrance on any asset of
Holdings.
     1.13 Assets. Holdings has no material assets.
     1.14 Material Contracts. Holdings has no material contracts, as defined in
Item 601 of Regulation S-B under the Exchange Act (“Material Contracts”).
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF GLOBAL
     Global represents and warrants to Holdings that:
     2.1 Organization. Global is a corporation duly organized, validly existing
and in good standing under the laws of Colorado, has all necessary corporate
powers to carry on its business as now owned and operated by it, and is duly
qualified to do business and is in good standing in each of the states where its
business requires qualification.
     2.2 Capital. The authorized capital stock of Global consists of
(i) 10,000,000 shares of common stock, $.01 par value (“Common Stock”),
2,693,370 of which are issued and outstanding, (ii) 50,000,000 shares of
preferred stock, $.01 par value, of which (a) 7,000,000 have been designated as
Series C Preferred Stock, 6,825,780 of which are outstanding, and (b) 30,000,000
of which have been designated as Series D Preferred Stock, 21,841,930.34 of
which are outstanding. The outstanding Common Stock, Series C Preferred Stock
and Series D Preferred Stock are referred to collectively as the “Global
Shares.” All of the outstanding Global Shares have been duly and validly issued,
and are fully paid and nonassessable. Except as set forth on Schedule 2.2, there
are no other outstanding subscriptions, options, rights, warrants, debentures,
instruments, convertible securities or other agreements or commitments
obligating Global to issue or to transfer from treasury any additional shares of
its capital stock of any class.
     2.3 Subsidiaries. All of Global’s subsidiaries are set forth on
Schedule 2.3.
     2.4 Financial Statements. Schedule 2.4 hereto consists of the audited
financial statements of Global for the year ended January 1, 2006 (the “Global
Financial Statements”). The Global Financial Statements have been prepared in
accordance with generally accepted accounting principles and practices
consistently followed by Global throughout the period indicated, and fairly
present the financial position of Global as of January 1, 2006 and the results
of operations for the year ended January 1, 2006.

3



--------------------------------------------------------------------------------



 



     2.5 Absence of Changes. Except as contemplated by this Agreement, since
January 1, 2006, there has not been any material change in the financial
condition or operations of Global, except for changes in the ordinary course of
business.
     2.6 Absence of Undisclosed Liabilities. As of January 1, 2006, Global did
not have any material debt, liability or obligation of any nature, whether
accrued, absolute, contingent or otherwise, and whether due or to become due,
that is not reflected in the Global Financial Statements.
     2.7 Tax Returns. Within the times and in the manner prescribed by law,
Global has filed all federal, state and local tax returns required by law and
has paid all taxes, assessments, and penalties due and payable.
     2.8 Proprietary Rights. Global owns and holds all necessary trademarks,
service marks, trade names, copyrights, patents and proprietary information and
other rights necessary or material to its business as now conducted or proposed
to be conducted.
     2.9 Compliance with Laws. Global has complied in all material respects
with, and is not in violation of, applicable federal, state or local statutes,
laws or regulations including federal and state securities laws.
     2.10 Litigation. Global is not a defendant in any material suit, action,
arbitration, or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of Global, threatened
against or affecting Global or its business, assets or financial condition.
Global is not in default with respect to any order, writ, injunction or decree
of any federal, state, local or foreign court, department, agency or
instrumentality applicable to it. Global is not engaged in any material
litigation to recover monies due to it.
     2.11 Authority. The board of directors of Global has authorized the
execution of this Agreement and the transactions contemplated herein, and Global
has full power and authority to execute, deliver and perform this Agreement, and
this Agreement is the legal, valid and binding obligation of Global, and is
enforceable in accordance with its terms and conditions.
     2.12 Ability to Carry Out Obligations. The execution and delivery of this
Agreement by Global and the performance by Global of its obligations hereunder
will not cause, constitute or conflict with or result in (i) any breach or
violation of any of the provisions of or constitute a default under any license,
indenture, mortgage, instrument, article of incorporation, bylaw or other
agreement or instrument to which Global is a party, or by which it may be bound,
nor will any consents or authorization of any party other than those hereto be
required, (ii) an event that would permit any party to any agreement or
instrument to terminate it or to accelerate the maturity of any indebtedness or
other obligation of Global, or (iii) an event that would result in the creation
or imposition of any lien, charge or encumbrance on any asset of Global.
     2.13 Assets. Except as set forth on Schedule 2.13, Global has good and
marketable title to all of its property, free and clear of all liens, claims and
encumbrances.

4



--------------------------------------------------------------------------------



 



     2.14 Material Contracts. Schedule 2.14 sets forth all of Global’s Material
Contracts.
ARTICLE III
CONDITIONS PRECEDENT TO GLOBAL’S AND THE HOLDERS’ PERFORMANCE
     3.1 Conditions. Global’s and the Holders’ obligations hereunder shall be
subject to the satisfaction at or before the closing of the transaction
contemplated hereby (the “Closing”) of all the conditions set forth in this
Article III. Global may waive (for itself and on behalf of the Holders) any or
all of these conditions in whole or in part without prior notice; provided,
however, that no such waiver of a condition shall constitute a waiver by Global
or the Holders of any other condition or any of Global’s and the Holders’ other
rights or remedies, at law or in equity, if Holdings shall be in default of any
of its representations, warranties or covenants under this Agreement.

  (a)   Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by Holdings in this Agreement or
in any written statement that shall be delivered to Global by Holdings under
this Agreement shall be true and accurate on and as of the Closing Date as
though made at that time.     (b)   Performance. Holdings shall have performed,
satisfied and complied with all covenants, agreements and conditions required by
this Agreement to be performed or complied with by it on or before the Closing
Date.     (c)   Absence of Litigation. No action, suit, or proceeding before any
court or any governmental body or authority, pertaining to the transaction
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened against Global or Holdings on or before the Closing
Date.     (d)   Officer’s Certificate. Holdings shall have delivered to Global a
certificate signed by the President of Holdings certifying that each of the
conditions specified in this Article has been fulfilled and that all of the
representations set forth in Article I are true and correct as of the Closing
Date.

ARTICLE IV
CONDITIONS PRECEDENT TO HOLDINGS’ PERFORMANCE
     4.1 Conditions. Holdings’ obligations hereunder shall be subject to the
satisfaction at or before the Closing of all the conditions set forth in this
Article IV. Holdings may waive any or all of these conditions in whole or in
part without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by Holdings of any other condition or any of Holdings’
other rights or remedies, at law or in equity, if Global or the Holders shall be
in default of any of its representations, warranties or covenants under this
Agreement.

5



--------------------------------------------------------------------------------



 



  (a)   Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by Global in this Agreement or in
any written statement that shall be delivered to Holdings by Global under this
Agreement shall be true and accurate on and as of the Closing Date as though
made at that time.     (b)   Performance. Global shall have performed, satisfied
and complied with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by it on or before the Closing Date.
    (c)   Absence of Litigation. No action, suit or proceeding before any court
or any governmental body or authority, pertaining to the transaction
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened against Global or Holdings on or before the Closing
Date.     (d)   Officer’s Certificate. Global shall have delivered to Holdings a
certificate dated the Closing Date and signed by the Chief Executive Officer of
Global certifying that each of the conditions specified in this Article has been
fulfilled and that all of the representations set forth in Article II are true
and correct as of the Closing Date.     (e)   Holders holding at least 90% of
the Global Shares shall have entered into this Agreement.     (f)   Board of
Directors. The board of directors of Holdings shall consist solely of Howard
Brill, Charles Gwirtsman, Luci Staller Altman, Steven List and Jay Wells, and
all members of Holdings’ board directors prior to the Closing shall have
resigned as directors.     (g)   Declaration of Special Dividend. Holdings board
of directors shall have declared a dividend of $25.58528 per share of Class A
Common Stock and $3.21374 per share of Class B Common Stock, payable to each of
the Holders immediately following the Closing (the “Special Dividend”).     (h)
  Private Placements. On the Closing Date, Holdings shall have completed a
private placement of (i) its preferred shares raising gross proceeds of at least
$12,750,000 and on terms acceptable to Global, (ii) its common shares raising
gross proceeds of at least $4,250,000 and (ii) its convertible notes raising
gross proceeds of $30,000,000 and on terms acceptable to Global (together, the
“Private Placements”).     (i)   Wells Fargo Agent. On the Closing Date,
Global’s senior credit facility with Wells Fargo Business Credit shall have been
amended to permit borrowings of up to $20,000,000.

6



--------------------------------------------------------------------------------



 



ARTICLE V
CLOSING
     5.1 Closing. The Closing shall be held at the offices of Brownstein Hyatt &
Farber, P.C., as soon as practicable following satisfaction or waiver of all the
conditions set forth in Articles IV and V, unless extended by agreement of
Holdings and Global. At the Closing:

  (a)   Exchange of Global Shares for Holdings Shares. Holdings shall exchange
0.12737 shares of its Class A Common Stock for each share of Global Series C
Preferred Stock and 0.09479 shares of its Class B Common Stock for each share of
Global Series D Preferred Stock held by each Holder.     (b)   Global Dividend.
The Special Dividend shall be paid to the Holders.     (c)   Restricted Stock
Plan Participants. Each Holder that is a participant in Global’s Restricted
Stock Plan shall exchange his or her shares of Common Stock for the amount of
cash and Holdings Common Stock set forth opposite his or her name on Schedule A
hereto. Each such Holder acknowledges that the receipt of such cash and Holdings
Common Stock will satisfy all of Global’s obligations to such Holder under
Global’s Certificate of Incorporation, Global’s Series C Preferred Stock,
Global’s Series D Preferred Stock, the Restricted Stock Plan and the Master
Investment Agreement dated as of November 15, 2001, by and among Global, Global
Investment I, LLC and the other parties identified therein.     (d)   Retirement
of Subordinated Debt. Holdings shall retire all of Global’s subordinated debt
listed on Schedule 5.1 by issuing the number of shares of Holdings Common Stock
and paying the dollar amount set forth opposite each item of subordinated debt,
and each holder of subordinated debt shall acknowledge in writing that such item
of subordinated debt is completely retired and satisfied in full.     (e)  
Cancellation of Warrants and Options. Each Holder who holds warrants or options
to acquire Global Shares hereby acknowledges that in consideration of the
Holdings Common Stock and the Special Dividend received by such Holder, such
warrants or options are hereby forfeited to Global and cancelled, without any
further action required.

ARTICLE VI
COVENANTS SUBSEQUENT TO THE CLOSING DATE
     6.1 Listing. As soon as practicable following the Closing Date, Holdings
shall use reasonable commercial efforts to list the Holdings Common Stock on the
National Association of Securities Dealers, Inc.’s OTC Bulletin Board.

7



--------------------------------------------------------------------------------



 



     6.2 Registration of Shares. Holdings shall file a registration statement
with the Securities and Exchange Commission on Form S-1 or other appropriate
form to register the resale of the Holdings Common Stock issued to the holders
at the Closing, provided that Holdings shall not permit such registration
statement to become effective sooner than two years from the Closing Date.
ARTICLE VII
TERMINATION
     7.1 Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, at any time prior to the Closing, whether
before or after approval by the stockholders of Holdings:
     (a) by mutual written consent of Holdings and Global;
     (b)  by either Holdings or Global, if the Closing shall not have been
consummated on or before April 30, 2006 (unless, in the case of any such
termination pursuant to this Section 7.1(b), the failure of such event to occur
shall have been caused by the action or failure to act of the party seeking to
terminate this Agreement, which action or failure to act constitutes a breach of
such party’s obligations under this Agreement);
     (c)  by either Holdings or Global, if any permanent injunction, order,
decree or ruling by any governmental entity of competent jurisdiction preventing
the consummation of the Closing shall have become final and nonappealable;
provided, however, that the party seeking to terminate this Agreement pursuant
to this Section 7.1(c) shall have used its reasonable best efforts to remove
such injunction or overturn such action;
     (d)  by Holdings, if there has been a material breach by Global of any of
its representation or warranties, or covenants or agreements set forth in this
Agreement, which breach is not curable or, if curable, is not cured within
45 days after written notice of such breach is given by Holdings to Global;
     (e)  by Global, if there has been a material breach by Holdings of any of
its representations or warranties, covenants or agreements set forth in this
Agreement, which breach is not curable or, if curable, is not cured within
45 days after written notice of such breach is given by the Company to Parent;
and
     (f)  by Global or Holdings, if its respective board of directors shall
determine, in good faith and after consultation with outside counsel, that
failure to terminate this Agreement may be inconsistent such board’s fiduciary
duties.
     7.2  Effect of Termination. In the event of termination of this Agreement
pursuant to this Article VII, the transactions contemplated hereby shall be
deemed abandoned and this Agreement shall forthwith become void, except that the
provisions of Section 8.11 shall survive

8



--------------------------------------------------------------------------------



 



any termination of this Agreement; provided, however, that nothing in this
Agreement shall relieve any party from liability for any material breach of this
Agreement.
ARTICLE VIII
MISCELLANEOUS
     8.1 Captions and Headings. The Article and Section headings throughout this
Agreement are for convenience and reference only and shall not define, limit or
add to the meaning of any provision of this Agreement.
     8.2 No Oral Change. This Agreement and any provision hereof may not be
waived, changed, modified or discharged orally, but only by an agreement in
writing signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.
     8.3 Non-Waiver. The failure of any party to insist in any one or more cases
upon the performance of any of the provisions, covenants or conditions of this
Agreement or to exercise any option herein contained shall not be construed as a
waiver or relinquishment for the future of any such provisions, covenants or
conditions. No waiver by any party of one breach by another party shall be
construed as a waiver with respect to any other subsequent breach.
     8.4 Time of Essence. Time is of the essence of this Agreement and of each
and every provision hereof.
     8.5 Entire Agreement. This Agreement contains the entire Agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings.
     8.6 Choice of Law. This Agreement and its application shall be governed by
the laws of the state of Colorado.
     8.7 Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     8.8 Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given, or on the next business day when delivered to a recognized overnight
courier service:
To Global or the Holders:
Global Employment Solutions, Inc.
9090 Ridgeline Boulevard, Suite 205
Littleton, Colorado 80129
Attn: Howard Brill, Chief Executive Officer

9



--------------------------------------------------------------------------------



 



Fax: (303) 216-9594
With copies to:
KRG Capital Partners, LLC
The Park Central Building
1515 Arapahoe Street
Tower One, Suite 1500
Denver, CO 80202
Attn: Charles Gwirtsman
Fax: (303) 390-5015
Brownstein Hyatt & Farber, P.C.
410 17th Street, 22nd Floor
Denver, CO 80202
Attn: Jeff Knetsch
Fax: (303) 224-0960
To Holdings:
With a copy to:
Morse Zelnick Rose & Lander, LLP
405 Park Avenue
New York, NY 10022
Attn: Kenneth Rose
Fax: (212) 838-9190
     8.9 Binding Effect. This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives, successors and assigns of each of
the parties to this Agreement.
     8.10 Mutual Cooperation. The parties hereto shall cooperate with each other
to achieve the purpose of this Agreement and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.
     8.11 Expenses. Each party shall bear its own costs and expenses in
connection with this Agreement and the transactions contemplated hereby.
     8.12 Finders. The parties hereto represent that no finder has brought about
this Agreement, and no finder’s fee has been paid or is payable by either party
except for payments to be paid by Global to Ewing Bemiss & Co. and Rodman &
Renshaw, LLC.
     8.13 Announcements. The parties will consult and cooperate with each other
as to the timing and content of any public announcements regarding this
Agreement.

10



--------------------------------------------------------------------------------



 



     8.14 No Survival of Representations and Warranties. The representations and
warranties of the parties set forth in this Agreement shall not survive the
Closing.

11



--------------------------------------------------------------------------------



 



          In witness whereof, the parties have executed this Agreement on the
date indicated above.

                  GLOBAL EMPLOYMENT SOLUTIONS, INC.    
 
           
 
  By        
 
     
 
Howard Brill
Chief Executive Officer    
 
                GLOBAL EMPLOYMENT HOLDINGS, INC.    
 
           
 
  By        
 
           
 
      Arnold Kling    
 
      President    

 



--------------------------------------------------------------------------------



 



                  SHAREHOLDERS:    
 
                Please Print Exact Name of Holder:      
 
                     
 
                Please Print Exact Name of
Authorized Signatory, if any:    
 
                       
 
                Signature:    
 
                       
 
                Second Signature if held jointly:    
 
                       

 